Name: Commission Regulation (EEC) No 3373/81 of 25 November 1981 on the supply of common wheat flour to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 11 . 81 No L 340/ 15Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3373/81 of 25 November 1981 on the supply of common wheat flour to the World Food Programme as food aid by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (6), as last amended by Regulation (EEC) No 3323/81 (^ ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1949/81 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4), as last amended by Regulation (EEC) No 2543/73 (*), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 19 May 1981 the Council of the European Communities has expressed its intention to grant, under a Community measure, 2 390 tonnes of cereals to the World Food Programme under its food-aid programme for 1981 ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 198 , 20 . 7 . 1981 , p . 2. (') OJ No L 281 , 1 . 11 . 1975, p . 89 . (&lt;) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973 , p . 1 . (6) OJ No L 192, 26 . 7 . 1980, p . 11 . O OJ No L 334, 21 . 11 . 1981 , p . 27. No L 340/ 16 Official Journal of the European Communities 27 . 11 . 81 ANNEX I 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Yemen DPR 4. Product to be mobilized : common wheat flour 5 . Total quantity : 1 420 tonnes 6 . Number of lots : two 1 . (PDR 2166) 900 tonnes (PDR 2453) 260 tonnes 1 160 tonnes 2. (PDR 2453) 260 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7C (telex 270 807) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture : 1 5 % maximum  protein content : 10-5 % maximum (N x 6-25 on dry matter)  ash content : 0-62 /o maximum referred to dry matter 10 . Packaging :  in new bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 1 . 'YEMEN / PDR 2166 / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF WORLD FOOD PROGRAMME' 'YEMEN / PDR 2453 / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF WORLD FOOD PROGRAMME' 2 . 'YEMEN / PDR 2453 / ADEN / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF WORLD FOOD PROGRAMME' 1 1 . Port of shipment : a Community port 12 . Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 11 December 1981 16 . Shipment period : 1 . (PDR 2166) 900 tonnes \ (PDR 2453) 260 tonnes (January 1982 1 160 tonnes \ 2 . (PDR 2453) 260 tonnes : April 1982 17. Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods , with the marking followed by a capital 'R '. 27 . 11 . 81 Official Journal of the European Communities No L 340/ 17 ANNEX II 1 . Programme : 1981 2 . Recipient : World Food Programme (WFP) 3 . Place or country of destination : Liberia 4 . Product to be mobilized : common wheat flour 5 . Total quantity : 325 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cereales (ONIC), 21 avenue Bosquet, F-Paris 7e (telex 270 807) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods :  flour of fair and sound merchantable quality, free from abnormal smell and pests  moisture ; 1 5 % maximum  protein content : 10-5% minimum (N x 6-25 on dry matter)  ash content : 0-62 % maximum referred to dry matter 10 . Packaging :  in nev bags (') :  jute sacks of a minimum weight of 600 g, or  composite sacks jute/polypropylene of a minimum weight of 335 g  net weight of the bags : 50 kg  marking of the bags in letters at least 5 cm high : 'LIBERIA 2256 / WHEAT FLOUR / MONROVIA / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF WORLD FOOD PROGRAMME' 11 . Port of shipment : a Community port 12. Delivery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 11 December 1981 16 . Shipment period : January 1982 17 . Security : 12 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital